internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp - plr-115714-99 date date number release date index number legend parent us sub fsc state a country b business c dear this letter responds to initial correspondence dated date from your authorized representative and supplemental correspondence specifically you requested a ruling on behalf of the above-referenced taxpayer as to the federal_income_tax consequences of a proposed transaction the information submitted indicates that parent a state a corporation is the common parent of a consolidated_group which files its return on a calendar_year basis the group parent is engaged in c business and utilizes the accrual_method of accounting to facilitate its export sales parent formed fsc a foreign_sales_corporation that has elected and qualifies for treatment as a foreign_sales_corporation under sec_922 of the internal_revenue_code fsc is incorporated under the laws of country b parent has represented that it has a valid related_supplier agreement with fsc under which fsc is a commission foreign_sales_corporation for parent’s export sales for valid business reasons parent will form a u s subsidiary us sub by contributing certain intangibles to us sub in exchange for all of us sub stock us sub will be a member of parent’s group and will join with parent in filing a consolidated_return parent and us sub will enter into a written_agreement under which in consideration for_the_use_of the certain intangible_property parent will pay us sub an arm’s length royalty this intangible_property will be used by parent in the united_states in connection with the manufacture and sale of certain products including products subject_to the foreign_sales_corporation commission sec_925 provides that in the case of a sale of export_property to a fsc by a person described in sec_482 the taxable_income of such fsc and such person shall be based upon a transfer price which would allow the fsc to derive taxable_income attributable to the sale regardless of the sales_price actually charged in an amount which does not exceed certain limits sec_925 provides authority for the promulgation of regulations applying similar rules to commission sales by fscs in either case the income derived by the fsc whether via direct sale or commission sale is limited by the greatest of dollar_figure percent of the foreign_trading_gross_receipts derived from the sale of such property by such fsc dollar_figure percent method percent of the combined taxable_income of such fsc and such person which is attributable to the foreign_trading_gross_receipts derived from the sale of such property by such fsc or taxable_income based upon the sale price actually charged but subject_to the rules provided in sec_482 the regulations provide that the percent of combined taxable_income method in turn is comprised of two separate sub-methods the full costing combined taxable_income method fc cti method see reg sec_1 a -1t c and the marginal_costing combined taxable_income method mc cti method see reg sec_1 b -1t in addition the result obtained under the dollar_figure percent method is capped at twice the greater of the result under the mc cti method or the result under the fc cti method see sec_1 a -1t c the commission computations under the mc cti method and the fc cti method both take into account expenses including cost_of_goods_sold the dollar_figure percent method does not directly take into account expenses however the ceiling on the commission under the dollar_figure percent method incorporates the results of the mc cti method and the fc cti method thus the dollar_figure percent method indirectly takes into account expenses including cost_of_goods_sold see reg sec_1 a -1t a a - 1t c b -1t b and and a -1t c sec_925 provides that the taxpayer is entitled to use whichever method produces the largest commission and it is entitled to apply different methods to different sales in the same year the related_supplier who pays the fsc’s commission is entitled to deduct the amount of the commission sec_1_861-8 provides that for purposes of computing taxable_income_from_sources_within_the_united_states and from other sources and activities the gross_income to which a specific deduction is definitely related is referred to as a class_of_gross_income and may consist of one or more items of gross_income and require that the deduction be allocated to such class allocation is accomplished by determining with respect to each deduction the class_of_gross_income to which the deduction is definitely related and then allocating the deduction to such class_of_gross_income sec_1_861-8 lists the operative sections that require the determination of taxable_income from specific sources or activities and give rise to statutory groupings the determination of the deductions of related suppliers to be taken into account in computing fsc combined taxable_income is one of the listed operative sections sec_1_861-14t provides special rules for allocating and apportioning expenses other than interest that are not directly allocable and apportionable to any specific income producing activity or property sec_1_861-11t provides special rules regarding interest sec_263a provides that in the case of tangible_personal_property that is inventory in the hands of the taxpayer all of the direct and indirect_costs of producing such property shall be included in inventory costs the term produce includes construct build install manufacture develop or improve sec_263a g sec_1_263a-1 provides that licensing and franchise costs incurred in securing a right to use a trademark corporate plan manufacturing procedure special recipe or other similar right associated with property produced must be capitalized sec_1 b i provides that an intercompany_transaction is a transaction between corporations that are members of the same consolidated_group immediately after the transaction sec_1_1502-13 provides generally that a selling member’s income gain deduction and loss from an intercompany_transaction are its intercompany items sec_1_1502-13 provides generally that the buying member’s income gain deduction and loss from an intercompany_transaction or from property acquired in an intercompany_transaction are its corresponding items sec_1_1502-13 provides rules for taking into account items of income gain deduction and loss of consolidated_group members from intercompany_transactions these rules ensure the clear reflection of the taxable_income and tax_liability of the group as a whole by preventing intercompany_transactions from creating accelerating avoiding or deferring consolidated_taxable_income or consolidated_tax_liability sec_1_1502-13 provides that the amount and location of one member’s intercompany items and another member’s corresponding items are determined on a separate_entity basis separate_entity treatment it also provides that the timing character source and other attributes of the intercompany items and corresponding items although initially determined on a separate_entity basis are redetermined under this section to produce the effect of transactions between divisions of a single corporation single entity treatment sec_1_1502-13 provides further that the principal rules of this section that implement single entity treatment are the matching and the acceleration rules found in sections c and d respectively under the matching_rule the members engaging in an intercompany_transaction are generally treated as divisions of a single corporation for purposes of taking into account their items from the intercompany_transaction sec_1_1502-13 provides that the attributes of an intercompany_item or corresponding_item are all of the item’s characteristics except amount location and timing necessary to determine the item’s effect on taxable_income and tax_liability examples provided in this section include character source treatment as excluded from gross_income or as a noncapital nondeductible amount and treatment as built- in gain_or_loss under sec_382 or sec_384 sec_1_1502-13 provides that the separate_entity attributes of the member’s intercompany items and the other member’s corresponding items are redetermined to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if the members were divisions of a single corporation and the intercompany_transaction constituted a transaction between those divisions sec_1_1502-13 provides special rules for redetermining and allocating attributes under sec_1_1502-13 sec_1_1502-13 and b provide specific methods of redetermination applicable in cases in which the intercompany and corresponding items offset in amount the regulations provide no specific method of redetermination for those cases in which the intercompany and corresponding items do not offset in amount however sec_1_1502-13 provides that the redetermined attributes of items that do not offset in amount will be allocated to the intercompany_item and the corresponding_item by using a method that is reasonable in light of all of the facts and circumstances in the instant case parent’s licensing of intangibles from us sub to which it pays a royalty will be an intercompany_transaction us sub will be a member providing services and parent will be the recipient of those services sec_1 c provides a matching_rule under which the separate_entity attributes of us sub’s intercompany_item and parent’s corresponding_item are redetermined to produce the same effect on consolidated_taxable_income and tax_liability as if parent and us sub were divisions of a single corporation the regulations require that the royalty payment expense be taken into account as a cost_of_producing parent and fsc’s combined taxable_income see sec_1_861-14t however under the fsc rules the royalty income is not included in foreign_trading_gross_receipts because the income would not be earned by the fsc or its related_supplier and because royalty income is not treated as foreign_trading_gross_receipts or export_property under sec_924 and sec_927 thus the expense and income would not offset and the expense would reduce the commission computed as well as parent’s commission deduction if parent and us sub were divisions of a single entity there would not be a royalty payment expense taken into account in computing combined taxable_income and parent’s commission deduction would be higher and the group’s consolidated income lower a further mismatch occurs for foreign_tax_credit purposes the royalty expense would be in part included in cost_of_goods_sold with respect to foreign sales and thus would reduce foreign taxable_income in the numerator of the foreign_tax_credit_limitation fraction under sec_904 however the royalty income would be entirely u s source under sec_861 based on place of use and would be included in its entirety in the denominator of the foreign_tax_credit_limitation fraction therefore the expense and income would not offset and the result of the foreign tax limitation would be different from that computed on a single entity basis because of the existence of these discrepancies the matching_rule of the intercompany_transaction regulations will apply to redetermine the separate_entity attributes of seller’s intercompany items and buyer’s corresponding items to the extent necessary to produce the same effect on consolidated_taxable_income and consolidated_tax_liability as if s and b were divisions of a single corporation and the intercompany_transaction were a transaction between divisions in this case the intercompany_item resulting from the intercompany_transaction will be us sub’s royalty income and the corresponding_item will be parent’s income from sales see sec_1_1502-13 and and c ii example c because these two items are both income items and will not offset in amount redetermination under the matching_rule is governed by the general_rule of sec_1 c i rather than the specific rules of sec_1_1502-13 based solely on the facts information submitted it is held as follows a under sec_1_1502-13 the separate_entity attributes of us sub’s intercompany items the royalty received and parent’s corresponding items income from sales shall be redetermined for purposes of computing the allowable fsc commissions payable by parent only to the extent necessary to produce the same effect on consolidated_taxable_income of parent’s group as if parent and us sub were divisions of a single corporation and the license transaction were between divisions of a single corporation b under sec_1_1502-13 the separate_entity attributes of us sub’s intercompany items the royalty received and parent’s corresponding items income from sales shall be redetermined for purposes of computing the allowable credits for foreign taxes of parent’s group only to the extent necessary to produce the same effect on consolidated_taxable_income of parent’s group as if parent and us sub were divisions of a single corporation and the license transaction were between divisions of a single corporation c the separate_entity attributes as redetermined in accordance with ruling a and ruling b must be allocated to parent’s corresponding_item and us sub’s intercompany_item by using a method that is reasonable in light of all of the facts and circumstances sec_1_1502-13 the redeterminations discussed in rulings a through c are made solely for the purposes of effectuating the consolidated_return_regulations and will not affect the relationship of the fsc and the related_supplier eg there will be no change in the identity of the related_supplier the party who pays the commission no opinion is expressed or implied about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return to which it is relevant in accordance with the power_of_attorney on file a copy of this letter has been sent to your authorized representative sincerely associate chief_counsel corporate by edward s cohen chief branch
